 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 MEREDITH B. OSBORN (CABN 250467)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6774
 7        meredith.osborn@usdoj.gov

 8 Attorneys for United States of America

 9                                    UNITED STATES DISTRICT COURT

10                                 NORTHERN DISTRICT OF CALIFORNIA

11                                        SAN FRANCISCO DIVISION

12   UNITED STATES OF AMERICA,                        )   CASE NO. CR 17-00133 JST
                                                      )
13           Plaintiff,                               )   [PROPOSED] ORDER REGARDING
                                                      )   RESTITUTION PAYMENTS
14      v.                                            )
                                                      )
15   RYAN ROSENTHAL,                                  )   Hon. Jon S. Tigar
                                                      )
16           Defendant.                               )
                                                      )
17

18

19           Defendant Ryan Rosenthal has entered a plea of guilty to all charges in the captioned
20 superseding information. At sentencing this Court deferred the question of restitution. Based upon the

21 parties’ stipulations and agreements, IT IS HEREBY ORDERED that the total restitution owed jointly

22 and severally by Defendant Rosenthal is $9,000. The government has conferred with the victim

23 described below, who agrees with and has no objection to this stipulation.

24           The parties agree that the individual named below is a “victim” in the case, meaning that he or
25 she us an “individual harmed as a result of a commission of a crime” under Chapter 110 of Title 18,

26 which includes defendant’s crimes, as provided in 18 U.S.C. § 2259(c).
27

28

     STIP. AND [PROPOSED] ORDER RESTITUTION          3
     CR-17-00133 JST
30
 1          The parties agree that a reasonable, proportionate, and appropriate amount of restitution to be

 2 paid to the victim is as follows: $9,000 to victim “A.R.” to the address of record for “A.R.” in the

 3 Victim Notification System, which the Northern District of California’s Clerk shall access to complete

 4 the restitution payment for “A.R.”

 5          The Court will issue a judgment that reflects the restitution order. The restitution is due

 6 immediately, and the balance due must be paid in monthly payments of not less than $150 or at least 10

 7 percent of earnings, whichever is greater, to commence no later than 60 days from the date of this order.

 8 Any established payment plan does not preclude enforcement efforts by the US Attorney’s Office if the

 9 defendant has the ability to pay more than the minimum due. All criminal monetary payments shall be

10 made to the Clerk of U.S. District Court, Attention: Financial Unit, 450 Golden Gate Ave., Box 36060,

11 San Francisco, CA 94102.

12

13 DATED: December 7, 2018
                                                          HON. JON S. TIGAR
14                                                        United States District Judge

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     STIP. AND [PROPOSED] ORDER RESTITUTION           4
     CR-17-00133 JST
30
